DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.  
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on April 26, 2021.
The applicant’s amendments to claims 1, 8, and 15 have been acknowledged and have necessitated the new grounds of rejection set forth in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 20170000448 A1), and further in view of Sprencz et al. (US20150063667A1).
Regarding Claim 1, Hefetz et al. hereinafter Hefetz discloses A system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) comprising:
a nuclear imaging scanner (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) to acquire nuclear imaging scan data of a body (Para [0002] – “The NM images primarily show physiological function of, for example, the patient or a portion of the patient being imaged.”);
a computed tomography scanner to acquire computed tomography scan data of the body (Para [0078] – “In some embodiments, a multi-modality imaging system may be provided, for example, to allow performing NM or SPECT imaging, as well as x-ray CT imaging, which may include a dual-modality or gantry design as described in more detail herein.”)
a processing system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) to:
identify boundaries of one or more internal volumes of the body based on the nuclear imaging scan data (Para [0032] – “a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, the determination is based off of the uptake therefore it is based on the nuclear imaging scan data), each of the identified one or more boundaries associated with radioactivity greater than a threshold level (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”);
determine based on the boundaries of the one or more internal volumes and on the classification associated with each of the one or more of the internal volumes, a scanning speed associated with each of a plurality of scanning coordinates (Para [0034] – “detector unit 300 may be swept at a first speed over the initial portion 402 starting from the initial position 401. However, at 404, where the first boundary of the acquisition range begins, the detector unit 300 may be swept at a second speed that is slower than the first speed”, Para [0032] – “The locations of the first boundary 315 and the second boundary 316 may be determined, for example, using uptake information acquired as the detector 300 sweeps over at least a portion of the sweep range 309. For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, ; and
Control the nuclear imaging scanner to scan the body based on the plurality of scanning speeds and associated scanning coordinates (Fig.7 show that the imaging information acquired by the nuclear imaging scanner is based on the scan speeds and the scanning coordinates).
Conversely Hefetz does not teach input data describing the boundaries, the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine, for each of the one or more internal volumes, a classification indicating a degree of clinical interest.
However Sprencz et al. hereinafter Sprencz discloses input data describing the boundaries, the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine, for each of the one or more internal volumes, a classification indicating a degree of clinical interest (Para [0050] "Images of the lesion candidates are generated in step 252 and displayed as an overlay on the patient skeletal image generated from the segmented skeletal structure output from bone segmentation subroutine 210 of FIG. 5. In one embodiment, the segmented skeletal structure from a CT image series is projected into a PET image that includes the lesion candidates...However, if the lesion detection is acceptable 260, lesion detection subroutine 246 is prompted to move on to step 262 and classify the identified lesion candidates as being either bone lesions (i.e., lesions located within the skeletal structure) or non-bone lesions (i.e., lesions not located in the skeletal structure)." Additionally Fig.6 shows the steps referred to in para [0050], Therefore lesion candidates [boundaries] are identified and the CT image is projected into a PET image [interpreted as the nuclear image] including the lesion candidates to then be used to classify the lesion candidates.”, Sprencz disclosure is related to the evaluation of bone lesions therefore classifying a lesion as a bone lesion or non-bone lesion is identifying a degree of interest).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of nuclear image data and CT scan data of Sprencz to achieve the same results. One would have motivation to combine because the system “automatically calculates a bone lesion metric based on the classification” Para [0009]. “The bone lesion index quantifies the amount of disease in the patient's skeletal structure and represents a total tumor burden of the skeletal structure” Para [0054].
Regarding Claim 8, Hefetz discloses a method (Title) comprising:
acquiring nuclear imaging scan data of the body (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified”, Para [0002] – “The NM images primarily show physiological function of, for example, the patient or a portion of the patient being imaged.”),
acquiring computed tomography scan data of the body (Para [0078] – “In some embodiments, a multi-modality imaging system may be provided, for example, to allow performing NM or SPECT imaging, as well as x-ray CT imaging, which may include a dual-modality or gantry design as described in more detail herein.”),
identifying boundaries of one or more internal volumes of the body based on the nuclear imaging scan data (Para [0032] – “a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue), each of the identified one or more boundaries associated with radioactivity greater than a threshold level (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”);
determining, based on the boundaries of the one or more internal volumes and on the classification associated with each of the one or more of the internal volumes, a scanning speed associated with each of a plurality of scanning coordinates (Para [0034] – “detector unit 300 may be swept at a first speed over the initial portion 402 starting from the initial position 401. However, at 404, where the first boundary of the acquisition range begins, the detector unit 300 may be swept at a second speed that is slower than the first speed”, Para [0032] – “The locations of the first 315 and the second boundary 316 may be determined, for example, using uptake information acquired as the detector 300 sweeps over at least a portion of the sweep range 309. For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, therefore a region is classified as a region of interest based on the uptake values and the classified region of interest has boundaries where the scan speed changes); and
Controlling a nuclear imaging scanner to scan the body over each of the scanning coordinates at the associated scanning speed (Fig.7 show that the imaging information acquired by the nuclear imaging scanner is based on the scan speeds and the scanning coordinates).
Conversely Hefetz does not teach inputting data describing the boundaries, the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine, for each of the one or more internal volumes, a classification indicating a degree of clinical interest.
However Sprencz et al. hereinafter Sprencz discloses inputting data describing the boundaries, the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine, for each of the one or more internal volumes, a classification indicating a degree of clinical interest (Para [0050] "Images of the lesion candidates are generated in step 252 and displayed as an overlay on the patient skeletal image generated from the segmented skeletal structure output from bone segmentation subroutine 210 of FIG. 5. In one embodiment, the segmented skeletal structure from a CT image series is projected into a PET image that includes the lesion candidates...However, if the lesion detection is acceptable 260, lesion detection subroutine 246 is prompted to move on to step 262 and classify the identified lesion candidates as being either bone lesions (i.e., lesions located within the skeletal structure) or non-bone lesions (i.e., lesions not located in the skeletal structure)." Additionally Fig.6 shows the steps referred to in para [0050], Therefore lesion candidates [boundaries] are identified and the CT image is projected into a PET image [interpreted as the nuclear image] including the lesion .
Hefetz and Sprencz are both analogous arts considering they are both in the field of nuclear imaging and CT imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of nuclear image data and CT scan data of Sprencz to achieve the same results. One would have motivation to combine because the system “automatically calculates a bone lesion metric based on the classification” Para [0009]. “The bone lesion index quantifies the amount of disease in the patient's skeletal structure and represents a total tumor burden of the skeletal structure” Para [0054].
Regarding Claim 15, Hefetz discloses A system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) comprising:
a positron emission tomography scanner to acquire nuclear imaging data (Para [0025] – “The detector may be configured for use with, for example, nuclear medicine (NM) imaging systems, positron emission tomography (PET) imaging systems, and/or single photon emission computed tomography (SPECT) imaging systems.”) to determine boundaries of one or more locations within a body based on the nuclear imaging data (Para [0032] – “a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”), the one or more locations associated with radioactivity greater than a threshold level (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”);
a computed tomography scanner to acquire computed tomography scan data of the body (Para [0078] – “In some embodiments, a multi-modality imaging system may be provided, for example, to allow performing NM or SPECT imaging, as well as x-ray CT imaging, which may include a dual-modality or gantry design as described in more detail herein.”); and
a processing system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) to:
determine, based on the boundaries of the one or more internal volumes and on the classification associated with each of the one or more of the internal volumes, a scanning speed associated with each of a plurality of scanning coordinates (Para [0034] – “detector unit 300 may be swept at a first speed over the initial portion 402 starting from the initial position 401. However, at 404, where the first boundary of the acquisition range begins, the detector unit 300 may be swept at a second speed that is slower than the first speed”, Para [0032] – “The locations of the first boundary 315 and the second boundary 316 may be determined, for example, using uptake information acquired as the detector 300 sweeps over at least a portion of the sweep range 309. For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, therefore a region is classified as a region of interest based on the uptake values and the classified region of interest has boundaries where the scan speed changes); and
Control the positron emission tomography scanner to scan the body over each of the scanning coordinates at the associated scanning speed (Fig.7 shows that the imaging information acquired by the nuclear imaging scanner is based on the scan speeds and the scanning coordinates).
Conversely Hefetz does not teach input data describing the boundaries, the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine, for each of the one or more internal volumes, a classification indicating a degree of clinical interest.
input data describing the boundaries, the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine, for each of the one or more internal volumes, a classification indicating a degree of clinical interest (Para [0050] "Images of the lesion candidates are generated in step 252 and displayed as an overlay on the patient skeletal image generated from the segmented skeletal structure output from bone segmentation subroutine 210 of FIG. 5. In one embodiment, the segmented skeletal structure from a CT image series is projected into a PET image that includes the lesion candidates...However, if the lesion detection is acceptable 260, lesion detection subroutine 246 is prompted to move on to step 262 and classify the identified lesion candidates as being either bone lesions (i.e., lesions located within the skeletal structure) or non-bone lesions (i.e., lesions not located in the skeletal structure)." Additionally Fig.6 shows the steps referred to in para [0050], Therefore lesion candidates [boundaries] are identified and the CT image is projected into a PET image [interpreted as the nuclear image] including the lesion candidates to then be used to classify the lesion candidates.”, Sprencz disclosure is related to the evaluation of bone lesions therefore classifying a lesion as a bone lesion or non-bone lesion is identifying a degree of interest).
Hefetz and Sprencz are both analogous arts considering they are both in the field of nuclear imaging and CT imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of nuclear image data and CT scan data of Sprencz to achieve the same results. One would have motivation to combine because the system “automatically calculates a bone lesion metric based on the classification” Para [0009]. “The bone lesion index quantifies the amount of disease in the patient's skeletal structure and represents a total tumor burden of the skeletal structure” Para [0054].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 20170000448 A1), in view of Sprencz et al. (US20150063667A1) and further in view of Yang et al. (US 20170164911 A1).
Regarding Claim 2, Hefetz and Sprencz disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hefetz does not teach the nuclear imaging scanner to perform a scout scan to acquire the nuclear imaging scan data of the body.
However Yang discloses the nuclear imaging scanner to perform a scout scan to acquire the nuclear imaging scan data of the body (Para [0005] – “For instance, a scout image may be used to locate a potential malign area of the patient”, Para [0008] – “The nuclear medicine imagining system may further be a hybrid imaging system. For example, a PET-MR system, or a PET-CT system, or a SPECT-MR system, or a SPECT-CT system. The scout image may be a PET image”, therefore a nuclear scout image may be taken using a PET scanner to identify a region of interest which is related to a photon count exceeding a threshold as taught by Hefetz).
Hefetz and Yang are both analogous arts considering they are both in the field of nuclear imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the nuclear scout imaging of Yang to achieve the same results. One would have motivation to combine because it “shooting of a scout image tends to be rather quick, thereby reducing the dose and exposure the patient is subjected to, and allowing the doctor to examine the target more closely.” (Para [0005]).
Response to Arguments
Applicant’s arguments, see page 12, filed January 8, 2021 with respect to Claim 1 has been fully considered and is not persuasive.  Applicant argues that Hefetz et al. does not disclose determining a 
Applicant’s arguments with respect to claims 1, 8, and 15 regarding inputting data describing the boundaries, the nuclear imaging data, and the computed tomography scan data to a volume classifier to determine a classification of a degree of interest have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140321723 A1 – Orcutt et al. discloses measuring of uptake in PET images, classifying a tumor within an image, and segmenting the tumor by creating a region of interest.
Sadik et al. NPL 2009 “Improved Classifications of Planar WholeBody Bone Scans Using a Computer-Assisted Diagnosis System: A Multicenter, MultipleReader, Multiple-Case Study” – discloses the classification of regions in a nuclear scan image

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.C.L./Examiner, Art Unit 3793 

/SERKAN AKAR/Primary Examiner, Art Unit 3793